



Exhibit 10.2
































Carbonite Inc.
Senior Executive Severance Plan




Effective: February 2, 2016


Amended: July 26, 2018



































--------------------------------------------------------------------------------





1.
PURPOSE

Carbonite, Inc. (the “Company”) considers it essential to the best interests of
its stockholders to promote and preserve the continuous employment of key
management personnel. The Compensation Committee (the “Committee”) of the Board
of Directors of the Company (the “Board”) recognizes that the possibility of a
Change of Control exists and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company and its
stockholders. Therefore, the Committee has determined that this Senior Executive
Severance Plan (the “Plan”) should be adopted to reinforce and encourage the
continued attention and dedication of certain key members of management who are
designated as participants by the Committee, in its sole discretion, to
participate in the Plan (each, a “Covered Executive,” and collectively, the
“Covered Executives”). Nothing in this Plan shall be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Covered Executive and the Company or any of its subsidiaries
(“Subsidiaries”), the Covered Executive shall not have any right to be retained
in the employ of the Company or any of its Subsidiaries. This Plan is intended
to provide benefits to a group of employees of the Company and its Subsidiaries
that constitutes a “select group of management or highly compensated employees”
within the meaning of Department of Labor Regulation §2520.104-24. Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the 2011 Equity Award Plan.
2.
ELIGIBILITY REQUIREMENTS

A Covered Executive is eligible for benefits under this Plan if he or she meets
the following requirements:
(a)The Covered Executives include the senior executives listed on Exhibit B
hereto, as such exhibit may be revised from time to time by the Committee. No
individual may be removed from status as a Covered Executive during the 12-month
period commencing upon the occurrence of a Change of Control.
(b)The Covered Executive must have completed at least one year of continuous
service, based on the Covered Executives’ most recent hire date.
(c)The Covered Executives’ Terminating Event must be on or after the effective
date of this Plan.
(d)The Covered Executive must execute (and not revoke) a release and waiver
substantially in the form attached hereto as Exhibit A (the “Release”).
3.
TERMINATION EVENT

A “Terminating Event” shall mean the termination of employment of a Covered
Executive in connection with any of the events provided in Section 3(a) or 3(b)
below.
(a)Termination without Cause. Termination by the Company of a Covered
Executives’ employment for any reason other than for (i) Cause or (ii) the death
or disability of such Covered Executive (as determined by the Committee under
the Company’s or any applicable Subsidiary’s then existing long-term disability
coverage).
(b)Termination with a Change of Control. Termination of a Covered Executives'
employment in connection with or occurring within twelve (12) months following a
Change of Control (i) by the Company without Cause or (ii) by the Covered
Executive for Good Reason. For the avoidance of doubt,





--------------------------------------------------------------------------------





no service benefits are payable under this Plan if, subsequent to a Change of
Control, a Covered Executive is offered employment on the same or substantially
the same basis with the surviving or successor entity and as a result does not
otherwise satisfy the Good Reason requirements.


4.
TERMINATION BENEFITS

(a)Except as provided in Section 4(c) below, in the event of a Terminating Event
pursuant to Section 3(a), with respect to such Covered Executive:
(i)the Company shall pay to the Covered Executive an amount equal to half of the
Covered Executives’ annual base salary in effect immediately prior to the
Terminating Event, payable in cash, in one lump sum payment within sixty (60)
days following the Date of Termination (as defined in Section 10(b) below); and
(ii)in the event that the Covered Executive timely elects to continue health,
vision and/or dental coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay a lump sum payment
equal to six times the Company’s portion of the Covered Executives’ monthly
premium payments for each such coverage elected by the Covered Executive for the
Covered Executive and his or her eligible dependents, if applicable.
(b)Except as provided in Section 4(c) below, in the event of a Terminating Event
pursuant to Section 3(b) with respect to such Covered Executive:
(i)the Company shall pay to the Covered Executive an amount equal to the sum of
(A) the Covered Executives’ annual base salary in effect immediately prior to
the Terminating Event (or the Covered Executives’ annual base salary in effect
immediately prior to the Change of Control, if higher) and (B) the Covered
Executives’ total target bonus as if it had been achieved at 100% for the fiscal
year in which the Change of Control occurred, payable in cash, in one lump-sum
payment within sixty (60) days following the Date of Termination; and
(ii)in the event that the Covered Executive timely elects to continue health,
vision and/or dental coverage pursuant to COBRA, the Company will pay a lump-sum
equal to eighteen (18) times the Company’s portion of the Covered Executives’
monthly premium payments for each such coverage elected by the Covered Executive
for the Covered Executive and his or her eligible dependents, if applicable.
(c)Notwithstanding the foregoing, in the event that any Covered Executive is a
party to any employment agreement, offer letter or similar agreement with the
Company (an “Employment Agreement”) on the date the Covered Executive commences
participation under this Plan that would also provide for severance payments or
benefits upon a Terminating Event, then the Covered Executive shall be entitled
to receive either (i) the payments and benefits described in Section 4(a) or
4(b), above, or (ii) such severance payments and benefits described in the
Covered Executives’ Employment Agreement, whichever amount is greater in the
aggregate, and subject to Section 8 of the Plan. In consideration of the
opportunity to receive any payment or benefit under this Plan and as a condition
of a Covered Executives’ participation hereunder, any such Employment Agreement
shall be deemed amended (and any payments or benefits shall be deemed to be
waived by the Covered Executive) to the extent necessary to effect the
provisions of this Section 4(c).







--------------------------------------------------------------------------------





5.
RELEASE AND GENERAL RULES

To be eligible to receive the separation pay and benefits pursuant to Section 4
under this Plan, a Covered Executive must, within the period specified in the
Release (which shall not exceed forty-five (45) days following the Date of
Termination), execute the Release and return it to the Company. The Release must
be voluntarily executed by the Covered Executive, and the Covered Executive must
not revoke such Release within any applicable revocation period that may be
required by law. Payments and benefits to the Covered Executive under Section 4
(“Termination Benefits”) will not be paid or begin until the day after the last
day on which the Covered Executive may revoke the signed Release submitted to
the Company.
Upon termination, a Covered Executive must return all Company property that is
in the Covered Executives’ possession, custody or control. Company property
includes, but is not limited to, all keys, credit cards, computers, and other
items or equipment provided to the Employee for use during employment, together
with all written and recorded materials, documents, computer discs or memory
cards, plans, records, notes, files, drawings or papers, and any copies thereof,
relating to the affairs of the Company and its Subsidiaries and their
affiliates, including in particular all notes and records relating to customers
of the Company.
6.
ADDITIONAL LIMITATIONS

Unless a more favorable treatment is provided in an Employment Agreement of a
Covered Executive (and notwithstanding any other provision in any compensation
plan), in the event that that any payment or distribution by the Company or any
of its Subsidiaries or their affiliates to or for the benefit of the Covered
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise) (all such payments and benefits, including
the payments and benefits payable to the Covered Executive pursuant to Section 4
hereof (“Total Termination Benefits”)) (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or any comparable successor provisions, and (ii) but for
this Section 6 would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provisions (the “Excise Tax”), then the
Covered Executive’s Total Termination Benefits shall be either (i) provided to
the Covered Executive in full, or (b) provided to Covered Executive as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Covered Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax and the Covered Executive shall have no right to Total
Termination Benefits in excess of the amount so determined. Any determination
required under this Section 6 shall be made in writing in good faith by a
nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, the
Termination Payments shall be reduced in the following order: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order. For purposes of making the calculations required by this Section 6, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company shall bear the cost of all fees the Accountants charge in connection
with any calculations contemplated by this Section 6.







--------------------------------------------------------------------------------





7.
ADMINISTRATION OF PLAN; CLAIMS PROCEDURES

(a)General. Except as specifically provided herein, the Plan shall be
administered by the Committee. The Committee may delegate any administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of severance benefits, to designated
individuals or committees. The Committee shall be the “Administrator” and a
“named fiduciary” under the Plan for purposes of ERISA.
(b)Interpretations. The Committee shall have the duty and authority to interpret
and construe, in its sole discretion, the terms of the Plan in regard to all
questions of eligibility, the status and rights of Covered Executives, and the
manner, time and amount of any payment under the Plan. The Committee or its
representative shall decide any issues arising under this Plan, and the decision
of the Committee shall be binding and conclusive on the Covered Executives and
the Company; provided however that in the event of a dispute regarding payments
or benefits hereunder arising in connection with a Terminating Event occurring
during the twelve (12) month period immediately following a Change of Control,
such decisions shall be subject to de novo review under Section 10(d) hereof.
(c)Filing a Claim. It is not normally necessary to file a claim in order to
receive benefits under this Plan; however, if a Covered Executive (the
“Claimant”) feels he or she has been improperly denied severance benefits, any
claim for payment of severance benefits shall be signed, dated and submitted to
the Chief Financial Officer, as set forth in Section 15. The Committee shall
then evaluate the claim and notify the Claimant of the approval or disapproval
in accordance with the provisions of this Plan not later than ninety (90) days
after the Company’s receipt of such claim unless special circumstances require
an extension of time for processing the claims. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period
which shall specify the special circumstances requiring an extension and the
date by which a final decision will be reached (which date shall not be later
than 180-days after the date on which the claim was filed). If the Claimant does
not provide all the necessary information for the Committee to process the
claim, the Committee may request additional information and set deadlines for
the Claimant to provide that information.
(d)Notice of Initial Determination. The Claimant shall be given a written notice
in which the Claimant shall be advised as to whether the claim is granted or
denied, in whole or in part. If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.
(e)Right to Appeal. If a claim for payment of severance benefits made in
accordance with the procedures specified in this Plan is denied, in whole or in
part, the Claimant shall have the right to request that the Committee review the
denial, provided that the Claimant files a written request for review with the
Committee within sixty (60) days after the date on which the Claimant received
written notification of the denial. The Claimant may review or receive copies,
upon request and free of charge, of any documents, records or other information
“relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.
(f)Review of Appeal. In deciding a Claimant’s appeal, the Committee shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim,





--------------------------------------------------------------------------------





without regard to whether such information was submitted or considered in the
initial review of the claim. If the Claimant does not provide all the necessary
information for the Committee to decide the appeal, the Committee may request
additional information and set deadlines for the Claimant to provide that
information. Within sixty (60) days after a request for review is received, the
review shall be made and the Claimant shall be advised in writing of the
decision on review, unless special circumstances require an extension of time
for processing the review, in which case the Claimant shall be given a written
notification within such initial sixty (60) day period specifying the reasons
for the extension and when such review shall be completed (provided that such
review shall be completed within 120-days after the date on which the request
for review was filed).
(g)Notice of Appeal Determination. The decision on review shall be forwarded to
the Claimant in writing and, in the case of a denial, shall include (i) specific
reasons for the decision, (ii) specific references to the pertinent Plan
provisions upon which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to the
Claimant’s claim and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a wholly or partially denied
claim for benefits. The Committee’s decision on review shall be final and
binding on all persons for all purposes; provided however that in the event of a
dispute regarding payments or benefits hereunder arising in connection with a
Terminating Event occurring during the twelve (12) month period immediately
following a Change of Control, such decisions shall be subject to de novo review
under Section 10(d) hereof. If a Claimant shall fail to file a request for
review in accordance with the procedures herein outlined, such Claimant shall
have no right to review and shall have no right to bring an action in any court,
and the denial of the claim shall become final and binding on all persons for
all purposes. Any notice and decisions by the Committee under this Section 7 may
be furnished electronically in accordance with Department of Labor Regulation
2520.104b-1(c)(i), (iii) and (iv).8.
(h)In the event of a dispute regarding Termination Benefits with respect to a
Terminating Event occurring during the twelve (12) month period immediately
following a Change of Control, the Company shall reimburse the applicable
Covered Executive for reasonable legal fees incurred in connection with such
dispute.
8.
SECTION 409A

(a)The payments under this Plan are designated as separate payments for purposes
of the short-term deferral rule under Treasury Regulation Section
1.409A-1(b)(4), the exemption for involuntary terminations under separation pay
plans under Treasury Regulation Section 1.409A- 1(b)(9)(iii), and the exemption
for medical expense reimbursements under Treasury Regulation Section
1.409A-1(b)(9)(v)(B). As a result, (A) payments that are made on or before the
15th day of the third month of the calendar year following the year that
includes the date of the Covered Executive’s termination of employment, (B) any
additional payments that are made on or before the last day of the second
calendar year following the year of the Covered Executive’s termination of
employment and do not exceed the lesser of two times the Covered Executive’s
annual rate of pay in the year prior to his or her termination or two times the
limit under Section 401(a)(17) of the Code then in effect, and (C) continued
medical expense reimbursements during the applicable COBRA period, are exempt
from the requirements of Section 409A of the Code.
(b)Notwithstanding any other provision in this Plan, to the extent any payments
made or contemplated hereunder constitute nonqualified deferred compensation,
within the meaning of Section 409A, then (i) each such payment which is
conditioned upon the Covered Executive’s execution of a release and which is to
be paid or provided during a designated period that begins in one taxable year
and ends in a second taxable year, shall be paid or provided in the later of the
two taxable years and (ii) if the





--------------------------------------------------------------------------------





Covered Executive is a specified employee (within the meaning of Section 409A of
the Code) as of the date of the Covered Executive’s separation from service,
each such payment that is payable upon the Covered Executive’s separation from
service and would have been paid prior to the six (6) month anniversary of
Executive’s separation from service, shall be delayed until the earlier to occur
of (A) the six (6) months and one day following the Covered Executive’s
separation from service or (B) the date of the Covered Executive’s death. Any
such delayed cash payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which the date of separation from service occurs, from such date of
separation from service until the payment. Notwithstanding anything herein to
the contrary, if and to the extent that amounts payable under this Plan are
deemed, for purposes of Section 409A of the Code, to be in substitution of
amounts previously payable under another arrangement with respect to the Covered
Executive, such payments hereunder will be made at the same time(s) and in the
same form(s) as such amounts would have been payable under the other
arrangement, to the extent required to comply with Section 409A of the Code.
(c)All in-kind benefits provided and expenses eligible for reimbursement under
this Plan shall be provided by the Company or incurred by Covered Executives
during the time periods set forth in this Plan. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
(d)To the extent that any payment or benefit described in this Plan constitutes
“non- qualified deferred compensation” under Section 409A of the Code, and to
the extent that such payment or benefit is payable upon a Covered Executives’
termination of employment, then such payments or benefits shall be payable only
upon such Covered Executives’ “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
(e)The Company makes no representation or warranty and shall have no liability
to any Covered Executive or to any other person if any provisions of this Plan
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.
9.
WITHHOLDING

All payments made by the Company under this Plan shall be net of any tax or
other amounts required to be withheld by the Company or its Subsidiaries under
applicable law.
10.
NOTICE AND DATE OF TERMINATION; DISPUTE RESOLUTION; ETC.

(a)Notice of Termination. Any purported termination of a Covered Executives
employment (other than by reason of death) shall be communicated by written
Notice of Termination from the Company to a Covered Executive or vice versa in
accordance with this Section 10. For purposes of this Plan, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and the Date of Termination, provided that in
the event of a Notice of Termination due to Good Reason or for Cause during the
twelve (12) month period immediately following a Change of Control, if the
Company or the Covered Executive cures the Good Reason or Cause condition, as
the case may be, during the Cure Period, the Good Reason or Cause event shall be
deemed not to have occurred.





--------------------------------------------------------------------------------





(b)Date of Termination. “Date of Termination,” shall mean: (i) if a Covered
Executive’s employment is terminated due to his or her death, the date of his or
her death; (ii) if a Covered Executive’s employment is terminated on account of
the Covered Executive’s disability or by the Company for Cause, the date on
which Notice of Termination is given (or following the expiration of the Cure
Period, if applicable); (iii) if a Covered Executive’s employment is terminated
by the Company without Cause, the date specified in the Notice of Termination;
(iv) if a Covered Executive’s employment is terminated by such Covered Executive
without Good Reason, thirty (30) days after the date on which a Notice of
Termination is given, and (v) if a Covered Executive’s employment is terminated
by such Covered Executive with Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period (but in any event no later
than ninety (90) days after the initial existence of the condition constituting
Good Reason). Notwithstanding the foregoing, in the event that a Covered
Executive gives a Notice of Termination to the Company pursuant to (iv) above,
the Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Plan.
(c)No Mitigation. The Covered Executives are not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Executive by the Company under this Plan. Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by a
Covered Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by a Covered Executive
to the Company or its Subsidiaries, or otherwise.
(d)Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Plan or the breach thereof or otherwise arising out of a Covered
Executives employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration before a single arbitrator in any forum and form agreed upon by the
parties or, in the absence of such an agreement, under the auspices of JAMS in
Boston, Massachusetts in accordance with JAMS Streamlined Arbitration Rules and
Procedures, or JAMS International Arbitration Rules, if the matter is deemed
“international” within the meaning of that term as defined in the JAMS
International Arbitration Rules. In the event that any person or entity other
than a Covered Executive is a party to such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This Section 10(d)
shall be specifically enforceable. Notwithstanding the foregoing, this Section
10(d) shall not preclude the Company or its Subsidiaries or a Covered Executive
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 10(d).
11.
BENEFITS AND BURDENS

This Plan shall inure to the benefit of and be binding upon the Company and the
Covered Executives, their respective successors, executors, administrators,
heirs and permitted assigns. In the event of a Covered Executives death after a
Terminating Event but prior to the completion by the Company of all payments and
benefits due such Covered Executive under this Plan, the Company shall continue
such payments and/or benefits to the Covered Executives beneficiary designated
in writing to the Company prior to his or her death (or to his estate, if the
Covered Executive fails to make such designation).







--------------------------------------------------------------------------------





12.
SUCCESSOR OF THE COMPANY

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Plan to the same extent that the Company would be required to perform it if no
succession had taken place. Failure of the Company to obtain an assumption of
this Plan at or prior to the effectiveness of any succession shall be a material
breach of this Plan.
13.
ENFORCEABILITY

If any portion or provision of this Plan shall to any extent be declared illegal
or unenforceable by a court of competent jurisdiction, then the remainder of
this Plan, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Plan shall be
valid and enforceable to the fullest extent permitted by law.
14.
WAIVER

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure by any person to require the
performance of any term or obligation of this Plan, or the waiver by any person
of any breach of this Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.
15.
NOTICES

Any notices, requests, demands, and other communications provided for by this
Plan shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid, to a Covered Executive at the
last address the Covered Executive has filed in writing with the Company, or to
the Company at its main office, directed to the attention of the Secretary of
the Company.
16.
EFFECT ON OTHER PLANS

Nothing in this Plan shall be construed to limit the rights of the Covered
Executives under the Company or any Subsidiary’s benefit plans, programs or
policies.
17.
AMENDMENT OR TERMINATION OF PLAN

This Plan shall take effect on the date it is adopted by the Committee. The
Company may amend or terminate this Plan at any time or from time to time;
provided, however, that no such amendment shall, without the written consent of
the affected Covered Executive, in any material adverse way affect the rights of
such Covered Executive, and no termination of the Plan shall be made without the
written consent of the Covered Executives.
18.
GOVERNING LAW

This Plan shall be construed under and be governed in all respects by the laws
of the Commonwealth of Massachusetts.









--------------------------------------------------------------------------------





Exhibit A
WAIVER OF CLAIMS AND GENERAL RELEASE
This Waiver of Claims and General Release (the "Release") is to confirm that
[NAME]’s at- will employment with Carbonite, Inc. (the "Company") is terminated
effective as of [ ] (the "Termination Date"). Effective as of the Termination
Date, by execution of this Release, [NAME] ("you") hereby resign from all
offices you hold with the Company and any of its subsidiaries.
Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, consult with your attorney.
Consistent with the provisions of that certain Senior Executive Severance Plan
in which you participate (the " Plan"), the Company will provide you with
severance pay and benefits pursuant to the terms of the Plan. In consideration
for the severance payments and other good and valuable consideration set forth
in the Plan, you hereby agree as follows:
1.    Release. You hereby release and forever discharge the Company and each of
its past and present officers, directors, employees, agents, advisors,
consultants, successors and assigns from any and all claims and liabilities of
any nature by you including, but not limited to, all actions, causes of actions,
suits, debts, sums of money, attorneys' fees, costs, accounts, covenants,
controversies, agreements, promises, damages, claims, grievances, arbitrations,
and demands whatsoever, known or unknown, at law or in equity, by contract
(express or implied), tort, pursuant to statute, or otherwise, that you now
have, ever have had or will ever have based on, by reason of, or arising out of,
any event, occurrence, action, inaction, transition or thing of any kind or
nature occurring prior to or on the effective date of this Release. Without
limiting the generality of the above, you specifically release and discharge any
and all claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under the Employee Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, Chapter 151B of the
Massachusetts General Laws, Chapter 149 of the Massachusetts General Laws, the
Massachusetts Civil Rights Act and the Massachusetts Equal Rights Laws and all
applicable amendments, or any other law, statute, ordinance, rule, regulation,
decision or order pertaining to employment or pertaining to discrimination on
the basis of age, alienage, race, color, creed, gender, national origin,
religion, physical or mental disability, marital status, citizenship, sexual
orientation or non-work activities. Payment of any amounts and the provision of
any benefits provided for in this Release do not signify any admission of
wrongdoing by the Company or any of its affiliates. Notwithstanding the
foregoing, you do not release, discharge or waive any rights to (1) payments and
benefits provided under the Plan that are contingent upon the execution by you
of this Release, (2) vested equity interests in the Company, (3) benefit claims
under any employee benefit plans in which you are a participant by virtue of
your employment with the Company, (4) claims arising after your execution of
this Release, (5) rights as a shareholder of the Company, and (6) rights to be
indemnified and/or advanced expenses under any corporate document of the Company
or an affiliate, any agreement or pursuant to applicable law or to be covered
under any applicable directors' and officers' liability insurance policies.
The foregoing shall not restrict you from instituting any proceeding to enforce
the Company's obligations to you under the Plan.





--------------------------------------------------------------------------------





2.    Older Workers Benefit Protection Act. Pursuant to the Older Workers
Benefit Protection Act, the Company hereby advises you that you should consult
an attorney before signing this Release, that you are entitled to take up to
twenty-one (21) days from the date of your receipt of this Release to consider
it and that you may have seven (7) days from the date you sign this Release to
revoke it. The revocation must be delivered via e-mail to the Company's Vice
President of Talent or his/her designee, or mailed to them via certified mail,
return receipt requested and postmarked within seven (7) calendar days of your
execution of this Release. This Release shall not become effective or
enforceable until the revocation period has expired. Nothing herein is intended
to, or shall preclude you from filing a charge with any appropriate federal,
state, or local government agency and/or cooperating with said agency in any
investigation.
3.    Confidentiality of this Release. The parties agree that they shall keep
the terms of this Release strictly confidential and not disclose, directly or
indirectly, any information concerning them to any third party, with the
exception of your spouse (if you have a spouse), financial or legal advisors,
provided that they agree to keep such information confidential as set forth
herein and not disclose it to others, and except as may be required by court
order or legal process.


4.    Non-Disparagement. You agree not to make any negative or disparaging
comments about the Company or its management team at any time, orally or in
writing, and the Company agrees that it will not make any negative or
disparaging comments about you, orally or in writing, at any time.


5.     Breach. You agree that all of the payments and benefits contained in this
Notice are subject to termination, reduction or cancellation in the event of
your material breach of this Notice.
6.     Enforcement. The parties agree that any legal proceeding brought to
enforce the provisions of this Release may be brought only in the courts of the
Commonwealth of Massachusetts or the federal courts located in Massachusetts and
each party hereby consents to the jurisdiction of such courts.
7.    Severability. If any of the terms of this Release shall be held to be
invalid and unenforceable and cannot be rewritten or interpreted by the court to
be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Release are severable and shall not be affected
thereby.
8.    Miscellaneous. This Release and the Plan constitutes the entire agreement
between the parties about or relating to your termination of employment with the
Company, or the Company's obligations to you with respect to your termination
and fully supersedes any and all prior agreements or understandings between the
parties.


9.    Successors. This Notice shall be binding on the successors and assigns of
the Company.
10.    Representations. You affirm that the only consideration for signing this
Release is described in the Plan and that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this Release, and that you fully understand the meaning and intent
of this instrument. You agree that at all times during your employment you were
properly compensated for all hours you worked and that you suffered no work
related accident, illness or injury.
You acknowledge that you have carefully read this Release, voluntarily agree to
all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.





--------------------------------------------------------------------------------





[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
                        
NAME OF EMPLOYEE
 
CARBONITE, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Date Signed:
 
 
Date Signed:
 
  By Above Party
 
  By Above Party







 





































--------------------------------------------------------------------------------







Exhibit B - Covered Executives


Mohamad Ali - CEO
Anthony Folger - CFO
Danielle Sheer - GC
Paul Mellinger - SVP Sales
Deepak Mohan - SVP Engineering
Norman Guadagno - SVP Marketing







